Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This Office Action is in response to arguments and amendments filed on 11/25/2020. 
The following is the status of claims: claims 1, 14, 16, 17, 19, and 20 have been amended. 
Claims 21 and 22 are added; claims 15 and 18 are cancelled.
Thus, claims 1-14, 16, 17 and 19-22 are currently pending for examination.

Response to Arguments
Applicant's arguments, filed on 11/25/2020, with respect to the pending amended claims have been fully considered and are persuasive, and as a result the amendments to the claims overcome the previous rejection(s).

REASONS FOR ALLOWANCE
Claims 1-14, 16, 17, and 19-22 are allowed over the prior art of record.
The following is an examiner's statement of reasons for allowance:
With respect to the independent claims 1, 17, and 20, the claimed features in
independent claim 1 (and substantially similar independent claim 17 and claim 20):

“determine a set of documents associated with a query comprising one or more
tokens;

sample a subset of the documents to identify a corresponding query constraint
pattern associated with each document included in the subset of the documents, wherein

of the one or more tokens;

generate an entry of an inverted index based on the corresponding query
constraint pattern associated with each document included in the subset of document~;
and

provide, using the inverted index, at least one of the set of documents that
matches a subsequent query comprising the one or more tokens when the subsequent
query is received; and

a memory coupled to the processor and configured to provide the processor with
instructions”

in conjunction with other elements of the independent claims are not suggested,
anticipated or found to be obvious over the prior art made of record. The dependent
claims, being definite, further limiting, and fully enabled by the specification are also
allowed.

The closest prior art:
Busch et al., US Pub. No. 2013/0018916, teaches an improved technique for processing a query where a query including constraints for at least two vertically partitioned, inverted indexes is received, and the constraints in the query are separated based on the vertically partitioned, inverted indexes where a document identifier iterator is obtained for each of the constraints, wherein each document identifier iterator is associated with a posting list, and wherein each 

however, the above cited prior art does not teach or fairly suggest each and
every of the above limitations.

In reaching the conclusion of allowance, the examiner interprets the claims in light of the specification. The examiner takes notice of the specification dated 10/31/2018, with particular attention to paragraphs 0336-0341; and the examiner also found figures 3 and 4A helpful in understanding how the method operates as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN S ASPINWALL whose telephone number is (571)270-7723.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Evan Aspinwall/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        1/28/2021